Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Acquires OMVL of Italy and 100% of Juniper Engines for (euro) 19 Million -Accretive Acquisition Expected to Add Approximately US$25M in Revenue and Launch Light-Duty Automotive Strategy for Westport's Juniper Engines- VANCOUVER, July 2 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today announced that it has acquired 100% of the outstanding shares of OMVL SpA and OMVL's 51% share of Juniper Engines Inc. ("Juniper"), for a combined consideration of (euro)19.0 million (approximately US$23.4 million). Westport expects to pay (euro)11.4 million (approximately US$14 Million) on closing and (euro)7.6 million (approximately US$9.4 million) on the third anniversary of the closing date. The purchase price will be subject to a downward or, as the case may be, upward adjustment equal to the consolidated net cash position as of the closing date. The transaction, which is expected to close on or about July 2, 2010, is subject to customary closing conditions. As a result of the transaction, Juniper, previously a joint venture between wholly owned subsidiaries of Westport Innovations Inc. and SIT Group of Italy, will become, indirectly, wholly owned by Westport. Ian Scott, President of Juniper Engines, will manage the combined companies while Maurizio Grando, Managing Director of OMVL, will continue to manage the Italian operations. "Since the formation of our Juniper Engines joint venture with OMVL over two years ago, we have worked together to develop a new approach to alternative fuel, light-duty engines," said David Demers, CEO of Westport Innovations. "With the successful launch of our first Juniper products, and the rapid development of global markets for alternative fuel engines, we have concluded that this strategic combination, with access to Westport's large intellectual property portfolio, could position Juniper as a significant market participant in light-duty engines. As part of Westport's light-duty strategy, OMVL provides access to proven, high quality, multi-point fuel injection technology and world class production and assembly facilities to help develop and sell products for natural gas vehicles." The total purchase price of approximately US$23.4 million is being financed through a combination of proceeds from cash generated from the recent warrant exercise and general operating funds. Business & Financial Highlights for OMVL include: - A leading supplier of alternative fuel systems and components in global markets - Strong OEM partnerships in place including Magna-GAZ (Russia) and PSA Peugeot-Citroen (France) - Calendar year 2009 revenue of approximately US$23.4 million - More than 300,000 units shipped in 2009, which includes complete fuel systems and specific components such as reducers Strategy The integration of OMVL will complete Juniper's light-duty strategy to enter the mobile industrial, non-mobile industrial, and automotive segments.
